In a proceeding pursuant to CPLR article 78 to review a determination of the State of New York Division of Housing and Community Renewal, dated January 11, 1996, which affirmed an order of the District Rent Administrator, dated May 22, 1991, adjusting the initial legal regulated rent on the subject premises, the petitioner appeals from a judgment of the Supreme Court, Queens County (Polizzi, J.), dated August 12, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the respondent’s de*498termination of the fair market rent for the subject premises was not arbitrary or capricious (see, Matter of Clarke Mgt. Corp. v Conciliation & Appeals Bd., 91 AD2d 517). Given that the petitioner failed to submit appropriate comparables after having been given the opportunity to do so, the agency properly relied solely on the special rent guidelines promulgated under the Rent Stabilization Law in making its determination (see, Matter of Janoff & Olshan v Division of Hous. & Community Renewal, 203 AD2d 291).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Bracken, J. P., Sullivan, Santucci and Altman, JJ., concur.